Citation Nr: 0828845	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  03-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to May 1997. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran relocated during the appeal and jurisdiction of 
his claim was assumed by the Waco, Texas, RO.

In June 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO in Waco, Texas.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this claim for additional 
development and adjudicative action, to include providing the 
veteran with an examination to obtain a medical opinion as to 
the likely etiology of hypertension.  The record reflects the 
veteran did not appear for the examination and was informed 
of such, to include the opportunity to establish good cause 
for his failure to report for the examination.  He has not 
provided any evidence of good cause.  Nevertheless, the Board 
finds that a medical opinion is necessary for it to make a 
decision on the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the veteran's 
claims file to a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
diagnosed hypertension.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  The Board notes that the 
service medical records have been placed 
in chronological order, and the three 
folders containing the service medical 
records have been labeled to help 
facilitate the physician's review of the 
service medical records.  Based upon the 
claims folder review and sound medical 
principles, the examiner should provide an 
opinion with respect whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the hypertension is 
etiologically related to service.  The 
examiner must set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

2.  The RO should then review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

